

116 S2677 IS: Older Americans Social Isolation and Loneliness Prevention Act
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2677IN THE SENATE OF THE UNITED STATESOctober 23, 2019Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to address social isolation and loneliness, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Older Americans Social Isolation and Loneliness Prevention Act.
 2.FindingsCongress makes the following findings: (1)Social isolation and loneliness are growing problems for older individuals. According to the AARP Foundation, 35 percent of individuals aged 45 and older feel lonely. According to the University of Michigan, for individuals aged 50 through 80, 34 percent feel a lack of companionship and 27 percent feel isolated from others.
 (2)Social isolation and loneliness are health risks for older individuals. According to researchers at Brigham Young University and the University of North Carolina at Chapel Hill, older individuals who are less socially connected than other older individuals are at a risk of increased mortality comparable with the risks of smoking, obesity, or air pollution. Social isolation and loneliness leads to negative mental and physical health outcomes, including increased premature death rates of up to 50 percent.
 (3)Social isolation and loneliness among older individuals have economic consequences for the United States. According to the AARP Foundation, Stanford, and Harvard, spending under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is $134 more per month for each socially isolated older individual than for each older individual that is not socially isolated.
 (4)To inform and support building resources and infrastructure to address social isolation and loneliness among older individuals, experts recommend a coordinated, broadly focused national campaign to raise public awareness of the prevalence of social isolation and loneliness as a public health issue through research and evaluation of efforts addressing social isolation and loneliness.
 (5)The Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is a clear vehicle that offers an opportunity to begin a national campaign to raise awareness of social isolation and loneliness among older individuals as a public health issue and help determine how programs under that Act are addressing or can potentially address social isolation and loneliness and strengthen the aging network's response to the problem of social isolation and loneliness among older individuals.
			3.Addressing social isolation and loneliness for older individuals
 (a)Support for screening for social isolation and lonelinessSection 102(14) of the Older Americans Act of 1965 (42 U.S.C. 3002(14)) is amended— (1)in subparagraph (K), by striking ; and and inserting a semicolon;
 (2)by redesignating subparagraph (L) as subparagraph (M); and (3)by inserting after subparagraph (K) the following:
					
 (L)screening for the prevention of social isolation and loneliness and coordination of supportive services and health care to address social isolation and loneliness; and.
 (b)Increased focus of Assistant Secretary on social isolation and lonelinessSection 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is amended— (1)in paragraph (30), by striking ; and and inserting a semicolon;
 (2)in paragraph (31), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (32)develop objectives, priorities, and a long-term plan for supporting State and local efforts involving education about, prevention of, detection of, and response to social isolation and loneliness among older individuals..
 (c)Advisory council on social isolation and lonelinessSection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended by adding at the end the following:
				
 (h)(1)The Assistant Secretary shall convene an advisory council on social isolation and loneliness— (A)to review and evaluate efforts to address social isolation and loneliness among older individuals; and
 (B)to identify challenges, solutions, and best practices related to such efforts. (2)The Assistant Secretary shall—
 (A)select as members of the advisory council convened under paragraph (1) individuals who are aging network stakeholders; and
 (B)select such members in a manner to ensure geographic diversity of the members. (3)The advisory council convened under paragraph (1) shall—
 (A)in carrying out activities under subparagraphs (A) and (B) of such paragraph, ensure consideration of consumer-directed care models; and
 (B)submit a report to Congress on the findings of the council with respect to such activities. (4)The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory council convened under paragraph (1)..
 (d)Supportive services and senior centersSection 321(a) of the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended— (1)in paragraph (8), by striking behavioral health screening and inserting behavioral health screening, screening for social isolation and loneliness,;
 (2)in paragraph (24), by striking ; and and inserting a semicolon; (3)by redesignating paragraph (25) as paragraph (26); and
 (4)by inserting after paragraph (24) the following:  (25)services that promote or support social connectedness and reduce social isolation and loneliness; and.
 (e)Support for public awareness of social isolation and lonelinessSection 411(a) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)) is amended— (1)in paragraph (13), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (14) as paragraph (15); and (3)by inserting after paragraph (13) the following:
					
 (14)projects that address social isolation and loneliness among older individuals; and. 4.Best practices for home- and community-based ombudsmen (a)In generalNot later than 3 years after the date of enactment of this Act, the Assistant Secretary for Aging shall issue a report updating the best practices for home- and community-based ombudsmen that were included in the report entitled Best Practices for Home and Community-Based Ombudsmen, issued by the National Direct Service Workforce Resource Center of the Centers for Medicare & Medicaid Services and prepared by the Research and Training Center at the University of Minnesota and The Lewin Group (January 2013).
 (b)RequirementsThe report required under subsection (a) shall include— (1)a comprehensive review of different approaches undertaken by long-term care ombudsman programs providing advocacy to individuals receiving home- and community-based services;
 (2)identification of elements or strategies for effective advocacy to individuals receiving home- and community-based services;
 (3)analysis of the strengths and challenges of practices of States with home- and community-based ombudsmen; and
 (4)recommendations for providing effective advocacy to individuals receiving home- and community-based services.